—Judgment, Supreme Court, New York County (David H. Edwards, Jr., J.), rendered February 28, 1985, convicting defendant, upon his guilty plea, of robbery in the first degree and sentencing him to a term of 6 to 12 years’ imprisonment, is unanimously affirmed.
Defendant challenged the prosecutor’s predicate violent felony statement on the ground, inter alia, that his prior plea of guilty was unknowingly and involuntarily made. After a review of the plea proceeding minutes of the earlier felony conviction, the sentencing court denied that challenge without a hearing on the basis that the record failed to support defendant’s assertion. Although a defendant is ordinarily entitled to a hearing to test the constitutionality of a predicate felony conviction, a hearing is not required if submitted records establish the constitutionality of the conviction (People v Stewart, 96 AD2d 622, 623). Once the prior conviction has been established, it is incumbent upon the defendant to prove the facts underlying the claim that the conviction was unconstitutionally obtained (People v Harris, 61 NY2d 9, 15 [1983]). The defendant did not meet this burden, and indeed, the record of the prior proceeding contradicted the claim.
We have examined defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger and Smith, JJ.